Citation Nr: 1621534	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The rating decision, in pertinent part, held that new and material evidence had not been received to reopen a claim for service connection for anxiety disorder. 

In a March 2014 decision, the Board reopened the claim for service connection for anxiety disorder, and recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (holding that multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims). The Board remanded the issue for additional development.  An April 2015 supplemental statement of the case (SSOC) denied the claim on the merits. 

The July 2010 rating decision on appeal also denied a disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  The March 2014 Board decision denied a higher rating for that disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court granted a Joint Motion for Partial Remand (JMPR I) to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In a December 2014 decision, the Board denied entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  In a July 2015 order, the Court granted a July 2015 Joint Motion for Partial Remand (JMPR II) to vacate the Board's decision that the criteria for an evaluation greater than 50 percent on an extraschedular basis for Appellant's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, had not been met.  The Court remanded the case for readjudication in accordance with JMPR II.

In a September 2015 decision, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability (including anxiety disorder and PTSD) and entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, currently rated as 50 percent disabling, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA psychiatric examination in September 2015.  Unfortunately, the examiner's opinion is inadequate for the purposes of adjudicating the Veteran's claim for service connection.  

The examiner indicated that the Veteran's report of military sexual trauma was sufficient to support a diagnosis of PTSD.  However, the examiner stated that the Veteran did not currently meet the criteria for PTSD "given the current symptom presentation."  

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's reopened claim for service connection for a psychiatric disability was initiated in January 2010.  Thus, it is necessary to determine whether the diagnostic criteria for PTSD were met at any time since January 2010.  

Further, while the examiner stated that the Veteran's diagnosed Other Specified Anxiety Disorder was "not at least as likely as not due to the reported military sexual trauma, or her military service," no rationale was provided for this conclusion.

The Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Given the above, another examination is necessary.

The Board observes that if the Veteran is granted service connection for a psychiatric disability, it would affect the issue of entitlement to an extraschedular evaluation.  Thus, the issue of entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, is inextricably intertwined with the service connection issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder(s).  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:  The examiner should identify all of the Veteran's acquired psychiatric disorders. 

In identifying all current psychiatric diagnoses, please consider medical and lay testimony dated both prior to and since the filing of the January 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(a)  Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service to include 1) as secondary to (caused by) or aggravated by the Veteran's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy (i.e., her infertility); or 2) her alleged in-service sexual assault? 

(b)  The examiner should specifically indicate whether, at any time since January 2010, the Veteran has met the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include her allegation of a sexual assault during service. 

A complete rationale should be provided for any opinion expressed.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




